NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK DEVILLE; DEE ANETIONETTE                  No. 20-56328
DEVILLE,
                                                D.C. No. 2:20-cv-05576-JGB-E
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

SPECIALIZED LOAN SERVICING LLC,
Individually and as Servicing agent for Towd
Point Mortgage trust 2020-1; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Frank Deville and Dee Anetionette Deville appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to comply with the pleading requirements of Federal Rule of Civil

Procedure 8. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th Cir.

2006). We affirm.

      The district court properly dismissed plaintiffs’ action because, despite being

granted an opportunity to amend, plaintiffs’ operative amended complaint failed to

comply with Rule 8. See Fed. R. Civ. P. 8(a)(2) (a pleading must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief”);

McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (a complaint that is

“argumentative, prolix, replete with redundancy, and largely irrelevant” fails to

comply with Rule 8); Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.

1981) (a complaint that is “verbose, confusing and conclusory” violates Rule 8).

      The district court did not abuse its discretion by granting defendants’

requests for judicial notice. See Harris v. County of Orange, 682 F.3d 1126, 1132

(9th Cir. 2012) (explaining that “documents on file in federal or state courts” are

properly the subject of judicial notice); Lee v. City of Los Angeles, 250 F.3d 668,

689 (9th Cir. 2001) (standard of review).

      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile, as the district court correctly

concluded plaintiffs’ claims were barred by claim preclusion. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth


                                            2                                   20-56328
standard of review and explaining that leave to amend may be denied when

amendment would be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540

F.3d 1049, 1072 (9th Cir. 2008) (“[T]he district court’s discretion to deny leave to

amend is particularly broad where plaintiff has previously amended the

complaint.” (citation and internal quotation marks omitted)).

      We reject as without merit plaintiffs’ contentions that the district court erred

by denying their motion to consolidate and motion to alter the judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-56328